Citation Nr: 0723615	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement of or payment for the costs of 
medical services incurred during a period of hospitalization 
at the Emanuel Hospital and Health Center from May 10, 2005, 
to May 23, 2005.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in June 2005 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Portland, Oregon.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

                                                         
Legal Criteria

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a) (West 202); see also 38 C.F.R. 
§ 17.54 (2006).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 (West 2002), or 38 U.S.C.A. § 1725 (West 
2002) and the accompanying regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:

(1) For an adjudicated service-
connected disability;

(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3) For any disability of a veteran 
who has a total disability permanent 
in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused. 

38 C.F.R. § 17.120 (2006).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).  Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 (2006), also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2006).  As well, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2006).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 

38 C.F.R. § 17.1002.

Again, these criteria are conjunctive, not disjunctive; thus, 
all criteria must be met.  See Melson, supra.

                                                        
Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at the 
Emanuel Hospital and Health Center (EHHC) from May 10, 2005, 
to May 23, 2005.  In reviewing the records from EHHC, it is 
clear that the veteran was admitted to that facility with a 
medical emergency, to include quadripareseis due to a 
suspected spinal cord injury.  The VA Medical Center in 
Portland, Oregon approved reimbursement for medical expenses 
incurred during the first two days of the hospitalization in 
question but denied reimbursement for the remainder of the 
hospital stay, approximately 14 days in duration.  There is a 
notation in the administrative records indicating that the 
veteran was stable on May 10 and the VAMC's decision that the 
veteran was medically cleared for transfer was apparently 
based upon that notation.  It is not clear that a physician 
determined that the veteran was stable on that date, nor is 
there any indication of a rationale for such a finding.  The 
medical records show that, in addition to the quadriplegia 
and being intubated, the veteran had multiple complications 
from May 10 to May 23, to include acute renal insufficiency, 
gastrointestinal bleeding and a cardiac arrest. 

It is the Board's judgment that the claims file must be 
returned to the VAMC to identify who authored the note that 
the veteran was stable for transfer to another medical 
facility on May 10, 2005, and if he or she is a clinician, 
the rationale for the decision with citation to the clinical 
record must be provided.  The Board further finds that the 
claims file should be sent to a physician, who was not 
involved in the original decision that the veteran was stable 
for transfer, for a review of the medical evidence and an 
opinion as to whether the veteran required medical care 
beyond the initial emergency evaluation and treatment (i.e., 
May 10 to May 23, 2005) for a continued medical emergency of 
such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  

The Board also notes that there is an indication that the 
appellant may want a personal hearing on this matter.  This 
must be clarified.  The appellant is the legal entity that 
owns or controls Emanuel Hospital and Health Center, where, 
as noted above, the veteran was treated from May 7, 2005, to 
May 23, 2005, in part, for complications from an apparent 
spinal cord injury incurred in a fall.  The appellant, not 
the veteran, requested that it be afforded a Travel Board 
hearing in the substantive appeal received by VA in June 
2006.  The veteran, not the appellant, was thereafter advised 
that such proceeding was to occur in May 2007, but that 
hearing was cancelled for unknown reasons.   

Accordingly, this matter is REMANDED for the following 
action:

1.  The claims file must be returned to 
the VAMC to identify who authored the 
note that the veteran was stable for 
transfer to another medical facility on 
May 10, 2005, and, if he or she is a 
clinician, the rationale for the decision 
with citation to the clinical record must 
be obtained.  

2.  Thereafter, the claims file should be 
sent to a physician who was not involved 
in the VAMC decision that is the subject 
of this appeal for a review of the 
medical evidence pertaining to the 
hospitalization of the veteran at the 
Emanuel Hospital and Health Center from 
May 7, 2005, to May 23, 2005.  Following 
the review of this medical evidence, the 
physician is requested to provide an 
opinion on the following:

It is at least as likely as not (50 
percent or greater degree of 
probability) that the veteran 
continued to have a medical 
emergency of such a nature that he 
could not have been safely 
transferred to a VA or other Federal 
facility beyond May 9, 2005? 

If it is determined that the veteran 
continued to have such a medical 
emergency beyond May 9, 2005, to the 
extent that it is possible, the 
physician should determine at what 
point in time (i.e., date), if any, 
that it was more likely than not 
that a medical emergency ceased to 
exist such that the veteran could 
not have been safely transferred to 
a VA or other Federal facility.    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

3.  The appellant must be contacted and 
asked to respond to the question of 
whether a hearing is desired and if so, 
what type of hearing (VAMC, Board 
Videoconference or Travel Board hearing) 
is sought in connection with its June 
2006 hearing request.  All indicated 
action must then follow.  

4.  Lastly, the VAMC must readjudicate 
the issue on appeal, based on all of the 
evidence presented and all governing 
legal criteria.  If the benefit sought on 
appeal continues to be denied, the 
appellant is to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The appellant must then be afforded a 
reasonable period in which to reply.  
Thereafter, the case should be returned 
to the Board in accordance with 
established procedures for the processing 
of appeals.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



